

116 HRES 1134 IH: Expressing support for the designation of September 22, 2020, to September 24, 2020, as “National Small Business Week” to honor the entrepreneurial spirit and contributions of small businesses and entrepreneurs in the United States.
U.S. House of Representatives
2020-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1134IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2020Ms. Velázquez (for herself, Mr. Chabot, Mr. Crow, Mrs. Radewagen, Mr. Espaillat, Mr. Balderson, Mr. Golden, Mr. Kevin Hern of Oklahoma, Mr. Schneider, Mr. Spano, Mr. Joyce of Pennsylvania, Ms. Judy Chu of California, Mr. Bishop of North Carolina, Ms. Finkenauer, Mr. Evans, Ms. Craig, Ms. Houlahan, Mr. Stauber, Ms. Davids of Kansas, Ms. Norton, Mr. Cohen, Mr. Sires, Ms. Wexton, Ms. Pingree, Mr. Case, Ms. Bonamici, Mr. Peterson, Mr. Smith of Washington, Mr. Panetta, Mr. Fitzpatrick, Mrs. Luria, Mr. Horsford, and Mrs. Fletcher) submitted the following resolution; which was referred to the Committee on Small BusinessRESOLUTIONExpressing support for the designation of September 22, 2020, to September 24, 2020, as National Small Business Week to honor the entrepreneurial spirit and contributions of small businesses and entrepreneurs in the United States.Whereas every year since 1963 every President of the United States has proclaimed a National Small Business Week;Whereas the approximately 30,700,000 small businesses in the United States are the driving force behind the economy of the Nation, representing 99.9 percent of all businesses with employees in the United States;Whereas small businesses employ 47.1 percent of the employees in the private sector in America and are responsible for creating nearly two-thirds of new jobs;Whereas every congressional district in the United States contains a small business;Whereas small businesses will play an integral role in rebuilding the economy of the Nation;Whereas Congress established the Small Business Administration in 1953 to aid, counsel, assist, and protect the interests of small businesses; to ensure that a fair proportion of the total purchases, contracts, and subcontracts for property and services for the Federal Government are placed with small businesses; to make certain access to critical capital is made available to such small businesses; and to maintain and strengthen the overall economy;Whereas the Small Business Administration has helped small businesses with access to critical lending opportunities, played a key role in ensuring full and open competition for government contracts, and improved the economic environment in which small business concerns compete; andWhereas September 22, 2020, to September 24, 2020, would be an appropriate period to celebrate National Small Business Week: Now, therefore, be itThat the House of Representatives—(1)honors and celebrates the entrepreneurial spirit and contributions of small businesses and entrepreneurs in every community in the United States;(2)applauds the efforts and achievements of the owners of small businesses and their employees, whose hard work and commitment to excellence have made them a key part of the economic vitality of the Nation;(3)supports the designation of National Small Business Week;(4)recognizes the importance of ensuring that policies which promote an environment in which small businesses may succeed; and(5)supports efforts to—(A)encourage consumers to utilize small businesses;(B)increase awareness of the value of small businesses and the impact they have on rebuilding the economy of the United States;(C)hold Federal agencies accountable for meeting procurement goals for small businesses, including the goals for small businesses owned and controlled by service-disabled veterans, small businesses owned and controlled by women, HUBZone small businesses, and socially and economically disadvantaged small businesses;(D)ensure guaranteed loans and microloans for startup and growing small businesses are made available to all qualified small businesses, including women, veterans, and socially and economically disadvantaged small businesses;(E)provide small businesses the technical assistance and counseling that they desperately need;(F)strengthen small business disaster assistance through the Small Business Administration to guarantee it is provided in a timely and efficient manner;(G)facilitate access to affordable broadband service to foster rural small business growth; and(H)foster systems of intellectual property protection for small business innovation.